Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sthal et al., US PGPUB 2016/0162843 hereinafter referenced as Sthal in view of Byun et al., US PGPUB 20190180248 hereinafter referenced as Byun.

As to claim 1, Sthal discloses a system for calendaring an event for a first user in a calendar matrix, the system comprising: a hardware processor configured to authenticate a first user for accessing the calendar matrix having at least one event (e.g. the name 404 of the person; wherein the detailed calendar entry view 402 includes the name 404 of the person or entity to whom the calendar entry pertains, i.e., John Black), and 
configured to allow the second user to enter the event in a schedule for the first user into the calendar matrix ([0064] In another example, a calendar entry being received can be an invitation to a meeting send by a third party); and 
a memory device in communication with the hardware processor and configured to store the calendar matrix for later retrieval by the hardware processor ([0073] For example, a mobile device can be used to provide the alarm indication and can access calendar entries stored remotely (e.g., on a remote server). The remote device can push data to the mobile device to display an alarm indication), 
configured to prohibit the second user from entering the event into the schedule if the duration of the event overlaps with a duration of another event previously entered for the first user ([0076] When option 844 is selected, the user can be prevented from creating any other calendar entry that occurs between 12:35 p.m. and 1:00 p.m. on the same day). 
Stahl does not specifically disclose the hardware processor is further configured to adjust display dimensions of a rectangle representing the entered event in the calendar matrix based on duration of the event. 
However, in the same endeavor, Byun discloses the hardware processor is further configured to adjust display dimensions of a rectangle representing the entered event in the calendar matrix based on duration of the event (e.g. the time slots on GUI 400A, fig. 4A; wherein the time slots are adjusted according to the duration of the event). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Stahl to further include Byun method of using flexibility scores for scheduling and rescheduling calendar events in order to improve and optimize the ease of scheduling calendar events for multiple invitees. 

As to claim 12, Sthal discloses a method of calendaring an event for a first user in a calendar matrix, the method comprising: authenticating by a hardware processor a first user for accessing the calendar matrix having at least one event (e.g. the name 404 of the person; wherein the detailed calendar entry view 402 includes the name 404 of the person or entity to whom the calendar entry pertains, i.e., John Black); 
allowing the second user to enter the event in a schedule for the first user into the calendar matrix ([0064] In another example, a calendar entry being received can be an invitation to a meeting send by a third party): 
storing the calendar matrix for later retrieval by the hardware processor ([0073] For example, a mobile device can be used to provide the alarm indication and can access calendar entries stored remotely (e.g., on a remote server). The remote device can push data to the mobile device to display an alarm indication); 
prohibiting the second user from entering the event into the schedule if the duration of the event overlaps with a duration of another event previously entered for the first user ([0076] When option 844 is selected, the user can be prevented from creating any other calendar entry that occurs between 12:35 p.m. and 1:00 p.m. on the same day). 
Stahl does not specifically disclose adjusting display dimensions of a rectangle representing the entered event in the calendar matrix based on duration of the event. 
However, in the same endeavor, Byun discloses adjusting display dimensions of a rectangle representing the entered event in the calendar matrix based on duration of the event (e.g. the time slots on GUI 400A, fig. 4A; wherein the time slots are adjusted according to the duration of the event). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Stahl to further include Byun method of using flexibility scores for scheduling and rescheduling calendar events in order to improve and optimize the ease of scheduling calendar events for multiple invitees. Application/Control Number: 16/876,986 Page 5 Art Unit: 2625 

As to claim 2, the combination of Sthal and Byun discloses the system of Claim 1. The combination further discloses the hardware processor obtains the event entered by the second user over a communications network that comprises a wired and/or wireless network (Sthal, [0034] The mobile computing device 100 can also include one or more wireless communication subsystems, such as an 802.11b/g communication device 186, and/or a Bluetooth™ communication device 188. Other communication protocols can also be supported, including other 802.x communication protocols (e.g., WiMax, Wi-Fi, 3G), code division multiple access (CDMA), global system for mobile communications (GSM), Enhanced Data GSM Environment (EDGE), etc). 
 
As to claim 5, the combination of Sthal and Byun discloses the system of Claim 1. The combination further discloses the hardware processor is further configured to determine identity of the user and assign a unique color for events entered from the first user that is different from a color assigned to events entered by the second user for another user (Byun, [0024] in this way, when an event organizer is attempting to schedule a proposed calendar event, the flexibility scores for existing calendar events of invitees may be conveyed (e.g., by different shades of color, different fill patterns, etc.) such that the event organizer may identify existing calendar events that are more likely to be rescheduled than others). 

As to claim 6, the combination of Sthal and Byun discloses the system of Claim 1. The combination further discloses the hardware processor is further configured to receive a cancellation request of the event from a client device over a communications network, and configured to display to the first user the event with a color indicative that the event is cancelled (Byun, [0031] An interest level of an invitee may be determined or estimated based on evaluating preferences of an invitee, previous calendar events attended by the invitee, previous calendar events rescheduled or cancelled by the invitee, and the like). 

As to claim 7, the combination of Sthal and Byun discloses the system of Claim 6. The combination further discloses the hardware processor is configured to prompt at least one of the first and second users to confirm and/or respond to the cancellation request of the client (Byun, [0083] the event organizer may select the Confirm button 514 to confirm scheduling of the new calendar event, or select the Cancel button 516 to cancel the scheduling). 

As to claim 8, the combination of Sthal and Byun discloses the system of Claim 1. The combination further discloses the memory device comprises a first data storage device for storing information about the first and second users (Byun, e.g. information about Alice, Bob and Charlie, fig. 4A) and a second data storage device for storing information about one or more clients for which the event is entered (Byun, [0083] the information about the proposed calendar event may be stored in Calendar Event Database 314). 

As to claim 9, the combination of Sthal and Byun discloses the system of Claim 1. The combination further discloses the hardware processor comprises a web server configured to interact with the first and second users via a web or dedicated application installed in a communications device accessible by the first and second users, respectively (Byun, [0102] Data/information generated or captured by the mobile computing device 700 and stored via the system 702 may be stored locally on the mobile computing device 700, as described above, or the data may be stored on any number of storage media that may be accessed by the device via the radio interface layer 772 or via a wired connection between the mobile computing device 700 and a separate computing device associated with the mobile computing device 700, for example, a server computer in a distributed computing network, such as the Internet). 
As to claim 10, the combination of Sthal and Byun discloses the system of Claim 1. The combination further discloses the hardware processor is configured allow the second user to create or enter an event in a queue that is displayed to the second user for moving the event in the queue to the schedule of the first or another user (Stahl, [0052] an additional field 415 can be provided, where a user can optionally input additional information associated with the calendar entry, such as for example, optional contacts associated with the calendar entry who can be notified in case of delay and elevated to primary contacts). 

As to claim 11, the combination of Sthal and Byun discloses the system of Claim 10. The combination further discloses the hardware processor is configured to prohibit the second user from moving the event in the queue to the schedule of the first user if the event overlaps with another event already calendared in the schedule of the first user or if the first user is unavailable for the duration or on the day of the schedule of the first user (Sthal, ([0076] When option 844 is selected, the user can be prevented from creating any other calendar entry that occurs between 12:35 p.m. and 1:00 p.m. on the same day). 

As to claim 13, the combination of Sthal and Byun discloses the method of claim 12. The combination further discloses allowing the second user to create or enter an event in a queue that is displayed to the second user for moving the event in the queue to the schedule of the first or another user (Stahl, [0052] an additional field 415 can be provided, where a user can optionally input additional information associated with the calendar entry, such as for example, optional contacts associated with the calendar entry who can be notified in case of delay and elevated to primary contacts). 

As to claim 14, the combination of Sthal and Byun discloses the method of claim 13. The combination further discloses prohibiting the second user from moving the event in the queue to the schedule of the first user if the event overlaps with another event already calendared in the schedule of the first user or if the first user is unavailable for the duration or on the day of the schedule of the first user (Sthal, ([0076] When option 844 is selected, the user can be prevented from creating any other calendar entry that occurs between 12:35 p.m. and 1:00 p.m. on the same day).


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sthal and Byun as applied to claim 1 above, and further in view of Bos, US PGPUB 2017/0068934.

As to claim 3, the combination of Sthal and Byun does not specifically disclose the system of Claim 1, wherein the hardware processor is further configured to determine if the duration of the event is currently in progress and, if so, display to the first user the event with a color indicative that the event is in progress. 
However, in the same endeavor, Bos discloses the hardware processor is further configured to determine if the duration of the event is currently in progress and, if so, display to the first user the event with a color indicative that the event is in progress ([0113] as noted above, in some embodiments the status of “Not Started” may be automatically assigned by the task application 288 before any scheduled calendar event associated with a particular task have occurred (e.g., before such events have been started or completed) and that status of “In Progress” may be automatically assigned by the task application 288 after a scheduled calendar event associated with the particular task has occurred but other scheduled calendar event associated with the task remain).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Sthal and Byun to further include Bos’s notification method in order to improve the scheduling experience. 

As to claim 4, the combination of Sthal and Byun does not specifically disclose the system of claim 1, wherein the hardware processor is further configured to determine if the duration of the event has passed and, if so, display to the first user the event with a color indicative that the event is completed.
However, in the same endeavor, Bos discloses the hardware processor is further configured to determine if the duration of the event has passed and, if so, display to the first user the event with a color indicative that the event is completed ([0113] as noted above, in some embodiments the status of “Not Started” may be automatically assigned by the task application 288 before any scheduled calendar event associated with a particular task have occurred (e.g., before such events have been started or completed) and that status of “In Progress” may be automatically assigned by the task application 288 after a scheduled calendar event associated with the particular task has occurred but other scheduled calendar event associated with the task remain).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Sthal and Byun to further include Bos’s notification method in order to improve the scheduling experience.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
4/7/2022